 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11

12                                               )     Case No.: SACV 13-01818-CJC-JPR
                                                 )
13                                               )
                                                 )
14                                               )
                                                 )
15                                               )
     In re QUALITY SYSTEMS, INC.                 )     ORDER AWARDING ATTORNEYS’
16
     SECURITIES LITIGATION                       )     FEES AND EXPENSES AND AWARD
                                                 )     TO LEAD PLAINTIFFS PURSUANT
17                                               )     TO 15 U.S.C. § 78u-4(a)(4)
                                                 )
18                                               )
                                                 )
19                                               )
                                                 )
20                                               )
                                                 )
21                                               )
                                                 )
22

23
           This matter having come before the Court on November 19, 2018, on the motion of
24
     Lead Counsel for an award of attorneys’ fees and expenses (the “Fee Motion”), the Court,
25
     having considered all papers filed and proceedings conducted herein, having found the
26
     Settlement of this litigation to be fair, reasonable and adequate, and otherwise being fully
27
     informed in the premises and good cause appearing therefore;
28


                                                 -1-
 1         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
 2         (i)     This Order incorporates by reference the definitions in the Stipulation of
 3   Settlement dated July 16, 2018 (the “Stipulation”), and all capitalized terms used, but not
 4   defined herein, shall have the same meanings as set forth in the Stipulation.
 5         (ii)    This Court has jurisdiction over the subject matter of this application and all
 6   matters relating thereto, including all Members of the Class who have not timely and
 7   validly requested exclusion.
 8         (iii)   Notice of Lead Counsel’s Fee Motion was given to all Class Members who
 9   could be located with reasonable effort. The form and method of notifying the Class of
10   the Fee Motion met the requirements of Rule 23 of the Federal Rules of Civil Procedure
11   and 15 U.S.C. §78u-4(a)(7), the Securities Exchange Act of 1934, as amended by the
12   Private Securities Litigation Reform Act of 1995, due process, and any other applicable
13   law, constituted the best notice practicable under the circumstances, and constituted due
14   and sufficient notice to all persons and entities entitled thereto.
15         (iv)    The Court hereby awards Lead Counsel attorneys’ fees of 25% of the
16   Settlement Amount, plus expenses in the amount of $159,715.35, together with the
17   interest earned on both amounts for the same time period and at the same rate as that
18   earned on the Settlement Fund until paid. The Court finds that the amount of fees
19   awarded is appropriate and that the amount of fees awarded is fair and reasonable under
20   the “percentage-of-recovery” method.
21         (v)     The awarded attorneys’ fees and expenses and interest earned thereon shall
22   be paid to Lead Counsel from the Settlement Fund immediately upon entry of this Order,
23   subject to the terms, conditions, and obligations of the Stipulation, and in particular, ¶6.2
24   thereof, which terms, conditions, and obligations are incorporated herein.
25         (vi)    In making this award of fees and expenses to Lead Counsel, the Court has
26   considered and found that:
27                 (a)   the Settlement has created a fund of $19,000,000 in cash that is
28   already on deposit, and numerous Class Members who submit, or have submitted, valid

                                                   -2-
 1   Proof of Claim and Release forms will benefit from the Settlement created by Lead
 2   Counsel;
 3                (b)    over 61,200 copies of the Notice were disseminated to potential Class
 4   Members indicating that Lead Counsel would move for attorneys’ fees of no more than
 5   25% of the Settlement Amount and for expenses (including the reimbursement of
 6   expenses to Lead Plaintiffs) in an amount not to exceed $300,000, and no objections to
 7   the fees or expenses were filed by Class Members;
 8                (c)    Lead Counsel has pursued the Litigation and achieved the Settlement
 9   with skill, perseverance, and diligent advocacy;
10                (d)    Lead Counsel has expended substantial time and effort pursuing the
11   Litigation on behalf of the Class;
12                (e)    Lead Counsel pursued the Litigation on a contingent basis, having
13   received no compensation during the Litigation, and any fee amount has been contingent
14   on the result achieved;
15                (f)    the Litigation involves complex factual and legal issues and, in the
16   absence of settlement, would involve lengthy proceedings whose resolution would be
17   uncertain;
18                (g)    had Lead Counsel not achieved the Settlement, there would remain a
19   significant risk that the Class may have recovered less or nothing from Defendants;
20                (h)    Lead Counsel devoted over 9,300 hours, with a lodestar value of
21   approximately $5 million, to achieve the Settlement;
22                (i)    public policy concerns favor the award of reasonable attorneys’ fees
23   and expenses in securities class action litigation; and
24                (j)    the attorneys’ fees and expenses awarded are fair and reasonable and
25   consistent with awards in similar cases within the Ninth Circuit.
26         (vii) Any appeal or any challenge affecting this Court’s approval regarding the
27   Fee Motion shall in no way disturb or affect the finality of the Judgment entered with
28   respect to the Settlement.

                                                  -3-
 1         (viii) Pursuant to 15 U.S.C. §78u-4(a)(4), the Court awards $2,000 to Lead
 2   Plaintiff City of Miami Fire Fighters’ and Police Officers’ Retirement Trust and
 3   $2,119.26 to Lead Plaintiff Arkansas Teacher Retirement System for the time they spent
 4   directly related to their representation of the Class.
 5         (ix)   In the event that the Settlement is terminated or does not become Final or the
 6   Effective Date does not occur in accordance with the terms of the Stipulation, this Order
 7   shall be rendered null and void to the extent provided in the Stipulation and shall be
 8   vacated in accordance with the Stipulation.
 9

10         IT IS SO ORDERED.
11

12         DATED:        November 19, 2018
13                                                  __________________________________
14                                                            CORMAC J. CARNEY
15                                                  UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -4-
